993 F.2d 914
301 U.S.App.D.C. 252
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Tony LYNN, Appellant.
No. 92-3134.
United States Court of Appeals, District of Columbia Circuit.
April 15, 1993.

Before:  MIKVA, Chief Judge, D.H. GINSBURG, and SENTELLE, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was considered on the record and on the briefs and oral argument of counsel.   The Court has determined that the issues presented occasion no need for an opinion.   See D.C.Cir.Rule 14(c).   Therefore, it is


2
ORDERED AND ADJUDGED that the appellant's conviction is affirmed.   The District Court committed no error in concluding that appellant had failed to make out a prima facie case of discriminatory use of preremptory challenges under  Batson v. Kentucky, 476 U.S. 79 (1986), nor in denying appellant's motion for a judgment of acquittal or, in the alternative, a new trial.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15(b)(2).